Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Caroline Fleming on 1/27/2022.
The application has been amended as follows: 


Listing of Claims:
1-25. 	(Cancelled)
26.	(Currently amended) A network device for network discovery, the network device comprising:
management interface circuitry , 
to use a discovery protocol to broadcast
27.	(Previously presented) The network device of claim 26, wherein the platform information comprises processor capability information, processor quality of service feature information, or network controller information.
28.	(Previously presented) The network device of claim 26, wherein the discovery message comprises an enhanced TLV structure of a link layer discovery protocol frame, wherein the enhanced TLV structure includes the platform information.  
29.	(Currently amended) The network device of claim 26, wherein:
the management interface circuitry is further to (i) request, 
to use the discovery protocol 
30.	(Previously presented) The network device of claim 29, wherein the second discovery message comprises a network segment TLV structure of a link layer discovery protocol frame, wherein the network segment TLV structure includes the host information.  
31.	(Previously presented) The network device of claim 29, wherein to receive the host information comprises to receive the host information via the sideband interface or via a USB host interface.
32.	(Previously presented) The network device of claim 26, wherein: 
the network device comprises a switch, and wherein the management controller comprises a switch management controller; or
the network device comprises a sled, and wherein the management controller comprises a board management controller.
33.	(Currently amended) A method for network discovery, the method comprising:
requesting, by management interface circuitry 
receiving, by the management interface circuitry 
broadcasting, by the management interface circuitry 
34.	(Previously presented) The method of claim 33, wherein the platform information comprises processor capability information, processor quality of service feature information, or network controller information.
35.	(Previously presented) The method of claim 33, wherein the discovery message comprises an enhanced TLV structure of a link layer discovery protocol frame, wherein the enhanced TLV structure includes the platform information.  
36.	(Currently amended) The method of claim 33, further comprising:
requesting, by the management interface circuitry 
receiving, by the management interface circuitry 
broadcasting, by the management interface circuitry 
37.	(Previously presented) The method of claim 36, wherein the second discovery message comprises a network segment TLV structure of a link layer discovery protocol frame, wherein the network segment TLV structure includes the host information.  
38.	(Previously presented) The method of claim 36, wherein receiving the host information comprises receiving the host information via the sideband interface or via a USB host interface.
39.	(Previously presented) The method of claim 33, wherein: 
the network device comprises a switch, and wherein the management controller comprises a switch management controller; or
the network device comprises a sled, and wherein the management controller comprises a board management controller.
40.	(Currently amended) One or more non-transitory, computer-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a network device to:
request, by management interface circuitry 
receive, by the management interface circuitry 
broadcast, by the management interface circuitry 
41.	(Previously presented) The one or more non-transitory, computer-readable storage media of claim 40, wherein the platform information comprises processor capability information, processor quality of service feature information, or network controller information.
42.	(Previously presented) The one or more non-transitory, computer-readable storage media of claim 40, wherein the discovery message comprises an enhanced TLV structure of a link layer discovery protocol frame, wherein the enhanced TLV structure includes the platform information.  
43.	(Currently amended) The one or more non-transitory, computer-readable storage media of claim 40, wherein the plurality of instructions, when executed, further cause the network device to:
request, by the management interface circuitry 
receive, by the management interface circuitry 
broadcast, by the management interface circuitry 
44.	(Previously presented) The one or more non-transitory, computer-readable storage media of claim 43, wherein the second discovery message comprises a network segment TLV structure of a link layer discovery protocol frame, wherein the network segment TLV structure includes the host information.  
45.	(Previously presented) The one or more non-transitory, computer-readable storage media of claim 43, wherein to receive the host information comprises to receive the host information via the sideband interface or via a USB host interface.
46.	(Previously presented) The one or more non-transitory, computer-readable storage media of claim 40, wherein: 
the network device comprises a switch, and wherein the management controller comprises a switch management controller; or
the network device comprises a sled, and wherein the management controller comprises a board management controller.

47. 	(Cancelled)


Allowable Subject Matter
Claims 26-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The previous Examiner had indicated the claims as allowable over the prior art.  The current Examiner has updated the search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442